DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-6 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US 2021/0376680; claiming priority to CN202020981332.3 filed on 06/02/2020).
Regarding claim 1, Yang teaches an electric motor ([0016]) comprising: 
a rotor having poles ([0022]-[0023]) equaling a first number (P); and 
a stator (1) having slots (10) equaling a second number (S), the stator (1) having stator windings ([0016]) formed by conductors wound in a wave pattern ([0001]) around the stator (1; FIG 4), wherein a third number ([0019] eight in this example) of the conductors are located in each of the slots (10), wherein the conductors form three balanced parallel paths ([0008], [0026] three phases) through the slots (10), each of the conductors in the three balanced parallel paths (W1, W2, W1’, W2’) undergoing a same number of pitch turns (FIG 3 and 4 depicts U phase, which is used for V and W phase as well), each of the pitch turns (A-C) being either a standard pitch turn (B) or a nonstandard pitch turn (A, C), the standard pitch turn (B) involving wrapping around slots (10) equaling the second number (S) divided by the first number (P; [0023]), the nonstandard pitch turn (A, C) involving wrapping around more (C) or fewer slots (A) than the standard pitch turn (B), wherein each of the three balanced parallel paths (W1, W2, W1’, W2’) forms a repeating pattern throughout the slots (FIG 3, 4). 
Regarding claim 5/1, Yang was discussed above in claim 1. Yang further teaches wherein each of the conductors has a rectangular cross section (FIG 2), and wherein each of the slots (10) is configured to hold the third number of the conductors in a linear arrangement.
Regarding claim 6/1, Yang was discussed above in claim 1. Yang further teaches wherein the repeating pattern comprises the nonstandard pitch turn occurring at every fourth pole ([0028], [0030] discloses winding patterns with nonstandard pitch every four poles).
Regarding claim 14/1, Yang was discussed above in claim 1. Yang further teaches wherein the electric motor has three phases ([0008], [0026]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2021/0376680) in view of Ciampolini et al. (US 2016/0308413).
Regarding claim 2/1, Yang was discussed above in claim 1. Yang does not disclose wherein the first number is 6.
Ciampolini discloses wherein the first number (number of rotor pole) is 6 (FIG 1; [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Yang to incorporate Ciampolini to teach wherein the first number is 6, as increasing the amount of rotor pole has advantages such as higher output torque, motor efficiency, reduced weight.
Regarding claim 3/1, Yang was discussed above in claim 1. Yang does not disclose wherein the second number is 72.
Ciampolini discloses wherein the second number (number of stator slots) is 72 ([0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Yang to incorporate Ciampolini to teach wherein the second number is 72, as a higher output torque is needed, the more stator slots are used to increase the amount of windings.
Regarding claim 7/6, Yang was discussed above in claim 6. Yang fails to disclose wherein the repeating pattern includes a first pattern in which the standard pitch turn involves wrapping around 12 slots and in which the nonstandard pitch turn involves wrapping around 13 slots.
Yang in view of Ciampolini as discussed above in claims 2-3 discloses a stator with 72 slots and 6 rotor poles, wherein the slot pitch is determined by dividing the number of slots by the number of rotor poles as taught by Yang, which is 12. The non-standard pitch is standard pitch ± 1, which is either 11 or 13. Thus, Yang in view of Ciampolini discloses wherein the repeating pattern includes a first pattern in which the standard pitch turn (72/6=12) involves wrapping around 12 slots and in which the nonstandard pitch turn (12+1) involves wrapping around 13 slots.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Yang to incorporate Ciampolini as changing the number of slots or rotor poles is routine for one of ordinary skill in the art, as the number of slots and rotor poles directly effects the electric machine’s operating parameters.

Claims 4, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2021/0376680) in view of Saito et al. (US 10,868,448).
Regarding claim 4/1, Yang was discussed above in claim 4. Yang does not disclose wherein the third number is 6.
Saito teaches wherein the third number (number of conductor layers) is 6 (FIG 23, 24, col. 1 lines 44-46).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Yang to incorporate Saito to teach wherein the third number is 6, as changing the number of layers of the conductors within a stator is routine for one of ordinary skill in the art as disclosed in [0007] of Yang, as decreasing the layers decreases the cost of manufacture.
Regarding claim 15/14, Yang was discussed above in claim 14. Yang fails to teach wherein each of the phases is associated with a corresponding one of three phase belts formed by the conductors, each phase belt having a first dimension of four slots and a second dimension of six conductors.
Saito teaches wherein each of the phases (U, V, W) is associated with a corresponding one of three phase belts (234D, E) formed by the conductors (233a), each phase belt (234D, E) having a first dimension of four slots (Ns) and a second dimension of six conductors (FIG 23, 24, 6 layers).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Yang to incorporate Saito to teach wherein each of the phases is associated with a corresponding one of three phase belts formed by the conductors, each phase belt having a first dimension of four slots and a second dimension of six conductors, for the advantages of achieving high torque and low noise electric machine.
Regarding claim 17/15, Yang in view of Saito was discussed above in claim 15. Saito further teaches wherein each of the phase belts (234E) has at most four conductors (subgroups 235a-c) associated with a respective one of the three phases positioned as a contiguous group in the first and second dimensions (FIG 24).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2021/0376680) in view of Kawanishi et al. (JP 2019-201485 A).
Regarding claim 10/1, Yang was discussed above in claim 1. Yang fails to teach wherein the repeating pattern comprises the nonstandard pitch turn occurring at every other pole.
Kawanishi teaches wherein the repeating pattern comprises the nonstandard pitch turn (long and short pitch winding) occurring at every other pole.

    PNG
    media_image1.png
    64
    1103
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Yang to incorporate Kawanishi to teach wherein the repeating pattern comprises the nonstandard pitch turn occurring at every other pole, for the advantages of making a compact stator and to help automate manufacturing.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2021/0376680) in view of Kawanishi et al. (JP 2019-201485 A) as applied to claim 10 above, and further in view of Ciampolini et al. (US 2016/0308413).
Regarding claim 11/10, Yang in view of Kawanishi was discussed above in claim 10. Yang in view of Kawanishi fails to disclose wherein the repeating pattern includes a first pattern in which the standard pitch turn involves wrapping around 12 slots and in which the nonstandard pitch turn involves wrapping around 13 slots.
Yang in view of Ciampolini as discussed above in claims 2-3 discloses a stator with 72 slots and 6 rotor poles, wherein the slot pitch is determined by dividing the number of slots by the number of rotor poles as taught by Yang, which is 12. The non-standard pitch is standard pitch ± 1, which is either 11 or 13. Thus, Yang in view of Ciampolini discloses wherein the repeating pattern includes a first pattern in which the standard pitch turn (72/6=12) involves wrapping around 12 slots and in which the nonstandard pitch turn (12+1) involves wrapping around 13 slots.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Yang in view Kawanishi to incorporate Ciampolini, as changing the number of slots or rotor poles is routine for one of ordinary skill in the art, as the number of slots and rotor poles directly effects the electric machine’s operating parameters.

Allowable Subject Matter
Claims 8, 12-13, 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8/7, the specific limitation of “wherein the repeating pattern further includes a second pattern in which the standard pitch turn involves wrapping around 12 slots and in which the nonstandard pitch turn involves wrapping around 9 slots” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Yang discloses a nonstandard pitch of 11, but does not disclose a nonstandard pitch of 9.
Claim 9 is allowable for depending upon claim 8.

Regarding claim 12/11, the specific limitation of “wherein the repeating pattern further includes a second pattern in which the standard pitch turn involves wrapping around 12 slots and in which the nonstandard pitch turn involves wrapping around 9 slots” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Yang discloses a nonstandard pitch of 11, but does not disclose a nonstandard pitch of 9.
Claim 13 is allowable for depending upon claim 12.

Regarding claim 16/15, the specific limitation of “wherein each of the phase belts, in each slot in the first dimension, has equally many of the conductors associated with respective ones of the three phase ([0058])” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
None of the prior arts cited above discloses having equal number of conductors from each phase.

Regarding claim 18/15, the specific limitation of “wherein each of the phase belts has at most two conductors associated with a respective one of the three phases positioned adjacent each other” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
None of the prior arts cited above discloses the amount of conductors adjacent to the same phase are at most two conductors.
Claims 19-20 are allowable for depending upon claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINKI CHANG/           Examiner, Art Unit 2834         

/AHMED ELNAKIB/           Primary Examiner, Art Unit 2834